Citation Nr: 0009366	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from November 1946 to 
April 1948, and from September 1950 to December 1951.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating decision, in 
which the RO denied, inter alia, the veteran's claim for 
service connection for chronic obstructive pulmonary disease 
(COPD).  The veteran filed an NOD in June 1997, and the RO 
issued an SOC in August 1997.  The veteran filed a 
substantive appeal in April 1998.  Supplemental statements of 
the case (SSOC) were issued in June 1998 and March 1999.  In 
January 2000, the veteran testified before the undersigned 
Member of the Board, during a Travel Board hearing at the 
VARO in Columbia.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect, inter alia, the veteran's 
treatment for frostbite, acute severe nasopharyngitis, and 
acute upper respiratory infection.  

3. A July 1998 medical opinion from Scott Waguespack, M.D., 
noted that the veteran's co-morbidities of the 
cardiopulmonary system were related to service.  

4. Upon VA examination in September 1998, the veteran was 
diagnosed with moderate COPD and emphysema, both of which 
were reported to be secondary to his prior long history of 
smoking tobacco, and not to any cold-weather-related 
injury.  

5. The preponderance of the evidence is against the veteran's 
claim that his COPD is the result of service.


CONCLUSION OF LAW

The veteran's chronic obstructive pulmonary disease was not 
incurred in, or aggravated during, service.  38 U.S.C.A. §§ 
1101, 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in December 1947, during his first period of active 
service, he was hospitalized for 10 days and observed for 
pneumonia.  He was subsequently noted to have an undiagnosed 
condition manifested by pains in the left intrascapular area, 
as well as acute severe nasopharyngitis.  The treatment plan 
called for use of Penicillin.  In January 1948, the veteran 
was treated for continued chest discomfort.  It was noted 
that he had been discharged from the hospital in December 
1947 following treatment for an upper respiratory infection.  
A treatment record, dated in May 1948, also noted the 
veteran's diagnosis and treatment for an acute upper 
respiratory infection.  


In September 1950, the veteran underwent an Army medical 
examination in connection with his activation from reserve 
status to active duty.  The examination report did not 
reflect any respiratory disorder or lung abnormality.  In 
January 1951, while serving in Korea, the veteran was treated 
for frostbite of his feet.  He was treated at a battalion aid 
station, and subsequently transferred to the USS 
Constellation (AH-15) for additional treatment.  A chest X-
ray at that time was negative.  He was later transferred to 
Osaka Army Hospital, where an initial examination found his 
lungs to be clear to percussion and auscultation.  In 
September 1951, he was treated for pain in the right 
interscapular region, aggravated by inspiration.  A chest X-
ray was reported clear.

During a separation medical examination in December 1951, no 
findings were made with respect to a respiratory disorder or 
lung abnormality.  Also, a chest X-ray was reported as 
negative.  

Following his release from active service, the RO service 
connected the veteran, by rating action in February 1952, for 
a bilateral foot disorder due to residuals of frostbite.  The 
RO also denied service connection for residuals of pneumonia.  

In December 1952, the veteran was medically examined for VA 
purposes.  It was noted that he worked fairly regularly in a 
textile mill.  A chest X-ray revealed the great vessels, 
heart, and lungs to be within normal limits, and there was no 
evidence of active pathology.  Subsequent VA examinations in 
December 1954 and January 1958 also noted that the veteran 
was working in a textile mill regularly, and that his chest 
X-rays were within normal limits.  

Thereafter, in February 1984, the RO received medical records 
from the VA outpatient clinic (VAOPC) in Greenville, dated 
from July 1983 to November 1983.  These records noted the 
veteran's treatment for residuals of his frostbitten feet.  
Among these reports, treatment records dated in July and 
November 1983 noted the veteran's lungs as clear.  



In April 1984, the veteran underwent VA medical examination.  
He was noted to complain of pulmonal emphysema.  On clinical 
evaluation, the veteran's chest was reported normal, with a 
normal shape and normal expansion.  There were minimal 
wheezing breath sounds in both lung fields, which the 
examiner associated with pulmonal emphysema.  An associated 
chest X-ray revealed a normal-size heart with a pattern of 
mild COPD and some thickening at the right apical pleural 
cap, without evidence of any active lung disease.  

Thereafter, in February 1997, the veteran submitted to the RO 
a "Technical Information Bulletin" published by the 
Veterans of Foreign Wars of the United States, dated in 
September 1995.  The bulletin provided information on claims 
for service connection and increased ratings for cold-related 
injuries.  

In April 1997, the RO received a treatment summary, dated in 
August 1983, from Dwight Smith, M.D., of Williamston 
Hospital.  The summary noted that the veteran had been 
treated for five days on an outpatient basis for severe upper 
and lower respiratory tract infection.  The discharge 
diagnosis was bilateral acute maxillary suppurative 
sinusitis, COPD, and acute bacterial bronchitis.  

That same month, April 1997, the RO received a statement from 
the veteran, dated in March 1997.  The veteran recounted his 
experiences in Korea with respect to his exposure to extreme 
sub-freezing temperatures, and that he had picked up the 
habit of cigarette smoking while in the military.  

In May 1997, the veteran underwent a VA "Arteries/Veins" 
examination.  In particular, the veteran reported his history 
with respect to cold weather exposure, and indicated that, 
since his service in Korea, among other things, he had had 
sinus and breathing problems.  He reported experiencing 
dyspnea on exertion, which he indicated had become worse over 
the past five to ten years.  The veteran also stated that he 
could not carry anything of substantial weight for more than 
15 or 20 feet before becoming breathless and having to rest.  
He reported that he also had had sinus allergies to 
environmental factors such as pollen, over the past four 
years, and that this had not previously been a problem.  On 
clinical examination, the veteran's lungs were clear to 
auscultation bilaterally.  The examiner's diagnosis included 
dyspnea on exertion.  

In a rating decision that same month, May 1997, the RO denied 
the veteran's claim of service connection for a chronic 
respiratory condition.  In June 1997, the veteran filed an 
NOD, in which he requested a VA medical examination 
specifically for cold weather injuries.  He further reported 
that, in a VA videotape, a Dr. Mills had indicated that the 
extreme subfreezing temperatures experienced by those who 
served in Korea during the winter of 1950-51 could have 
caused lung problems and resulted in damage to other organs.  
In addition, the veteran also submitted a copy of the VA 
protocol for administering cold injury examinations.  

In April 1998, the veteran submitted to the RO evidence in 
support of his claim, most of which was duplicative.  In 
particular, an August 1989 medical record, from the VA 
Medical Center (VAMC) in Augusta, noted the veteran's report 
that he felt well, and the clinical assessment was of 
polyarthalgias, asymptomatic.  

In July 1998, the veteran submitted to the RO a statement 
from Scott Waguespack, M.D., dated that same month.  Dr. 
Waguespack noted that he had reviewed the veteran's service 
medical records from Korea and Japan, as well as VA's "cold 
weather video", the "Federal Registry", and correspondence 
between VA and another Korean War veteran.  He also indicated 
that he had had a chance to observe the veteran 
intermittently for the previous eight months.  Dr. Waguespack 
reported that he had performed a number of diagnostic tests 
on the veteran, including an EKG (electrocardiogram), 
treadmill stress test, pulmonary function test (PFT), chest 
X-ray, and blood tests.  

In particular, the EKG was reported to reveal changes which 
reflected probable endocardial damage due to the occlusion of 
the microvasculature within the vasa vasorum.  The veteran 
was noted to have only been able to complete three minutes of 
stage one on a treadmill using the Bruce Protocol.  The test 
was terminated due to fatigue.  The veteran's cardiopulmonary 
system was reported as showing a lot of compromise in view of 
the test results from the EKG and treadmill test.  In 
additionally, a pulmonary function test revealed severe small 
airway disease.  Chest X-rays were noted to reveal hyper-
aeration in the apices, vascular crowding at the bases, and 
increased retrosternal pain and retrocardiac air space.  The 
veteran's hemidiaphragms were found to be somewhat flattened.  
The overall diagnostic impression was noted as COPD.  
Furthermore, a hematological blood test was noted to show 
elevated values in MCV (mean corpuscular volume) and MCH 
(mean corpuscular hemoglobin).  It was reported that these 
changes were usually a sign that the lung tissue was not 
properly extracting the oxygen from the breathed air or 
expressing the carbon dioxide into the free air.  The 
veteran's alveoli were reported to be damaged beyond repair.  

After reporting the above findings, Dr. Waguespack noted 
that, given the results on diagnostic testing, plus review of 
the veteran's service medical records from Korea and Japan, 
he could say with "reasonable certainty" that "the 
comorbidities that you [the veteran] are suffering now, 
notwithstanding what you are already receiving disability 
for, that in particular the cardiopulmonary system, can be 
said to have started while [you] were serving in the war."

In June 1998, the veteran underwent a medical examination 
associated with his claim for post-traumatic stress disorder 
(PTSD).  In particular, the veteran reported that he had 
worked in textile mills for 21 years, and also in synthetic 
fabric manufacturing for 18 years.  He had retired in 1986.  

Also in June 1998, the veteran underwent a VA cold weather 
protocol examination.  The examiner noted that he had 
reviewed the veteran's service medical records, and had 
conducted the examination per "cold injury protocol, 
#1730."  The veteran reported his medical history, relating 
his experiences and the injuries suffered due to the extreme 
subfreezing temperatures in Korea.  He indicated that his 
current problems included pain in his ankle, knees, and 
hands.  No complaint was noted with respect to a respiratory 
disorder associated with any cold weather exposure.  The 
examiner noted the veteran's past medical history to include 
questionable COPD and hypertension.  Risk factors were for 
vascular disease due to 35 years of smoking.  The examiner 
did not make any findings with respect to the veteran's 
respiratory system.  

Thereafter, in September 1998, the veteran underwent a 
"Hemic Disorders" examination for VA purposes, with respect 
to his cold injury residuals.  The examiner noted that she 
had reviewed the veteran's claims file and the statement from 
Dr. Waguespack prior to the examination.  She reported the 
veteran's service medical history and his current complaints, 
and indicated that the veteran was unable to run as a result 
of shortness of breath on exertion, but was able to climb 
stairs slowly.  The examiner also noted the veteran's 
complaint of occasionally waking up short of breath, and 
that, after sitting up awhile, he would feel much better.  
Also, the veteran indicated that his shortness of breath was 
much worse when the weather was hot.  On clinical examination 
of the veteran's lungs, there were some dry crackles 
throughout, which were noted as consistent with the veteran's 
smoking history.  There were no wheezes in any lung field and 
no forced expiratory wheezes.  A chest X-ray revealed 
emphysematous changes with fibrosis in both bases.  There was 
also a thickening noted in the right middle lobe, which was 
of questionable etiology.  

At the conclusion of the clinical evaluation, the examiner's 
diagnoses were:  hypertension treated with oral medications, 
which could be optimized; EKG changes consistent with past 
myocardial event; shortness of breath secondary to 
longstanding hypertension and smoking history; moderate 
chronic obstructive pulmonary disease with FEV-1 of 1.71 and 
chest X-ray consistent with emphysema, secondary to veteran's 
prior long smoking history; and report of elevated MCV 
consistent with the veteran's emphysematous lung disease.  
The examiner expressed the opinion, in addition, that the 
veteran's cardiovascular and respiratory difficulties were 
not secondary to his cold weather injuries suffered in 
service, but were secondary to his longstanding hypertension 
and long smoking history.  


In November 1998, the RO received a statement from the 
veteran, in which he reiterated previously made contentions 
regarding his disabilities and their relationship to service.  
In February 1999, the RO received VAMC Columbia medical 
records, dated from January 1998 to February 1999.  These 
records noted findings, inter alia, of hypertension, 
residuals of frostbite, and COPD.  In particular, a January 
1999 treatment record noted the veteran's complaint of an 
increase in shortness of breath.  

In April 1999, the veteran submitted a statement to the RO, 
in which he contended that the VA examiner in September 1998 
had not reviewed all the pertinent medical information with 
respect to his respiratory condition, that she had no 
knowledge of cold weather injuries, and that she was not a VA 
compensation & pension doctor.  

In January 2000, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Columbia.  The veteran reported on his experiences in 
Korea, and the effects that the extreme subfreezing 
temperatures had on him.  He also recounted his VA medical 
examination in September 1998, and testified that the 
examiner had only spent 10-12 minutes with him before she 
left and he was sent off for additional diagnostic testing.  
The veteran also reported that while the VA examiner reported 
that his respiratory problems were related to smoking, he 
believed they were the result of damage to his lungs caused 
by the sub-freezing cold air in Korea.  Additionally, the 
veteran testified that he had stopped smoking sometime in the 
1970's, and that he believed the VA examiner thought he still 
smoked.  Furthermore, the veteran indicated that Dr. 
Waguespack was a general practitioner, and was born in Korea.  

In addition to his testimony, the veteran submitted 
additional evidence in support of his claim, accompanied by a 
statement that he was waiving initial RO review of that 
material.  This evidence consisted of Williamston Hospital 
statistic admission cards dated from March 1978 to May 1982.  
These cards reflected the veteran's treatment for 
dehydration, COPD, lower respiratory infection, and 
bronchitis.  


II.  Analysis

The threshold question to be answered in this appeal is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480-1, (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).

As will be explained below, the Board finds, upon initial 
review, that there is sufficient evidence to establish a 
well-grounded claim in this case.  As noted above, to 
establish a well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible under the 
law.  Tirpak v. Derwinski, supra.  

The Board notes that the only competent medical evidence of 
record reflecting that the veteran's COPD was incurred in 
service is the medical opinion submitted by Dr. Waguespack.  
In reviewing this document, we note that Dr. Waguespack 
reportedly reviewed the veteran's service medical records and 
observed the veteran intermittently over a period of eight 
months.  He also conducted diagnostic tests, and rendered an 
opinion in which he linked diseases of the veteran's 
cardiopulmonary system to service.  Thus, the Board concludes 
that the veteran has submitted evidence of a well-grounded 
claim, given the medical opinion which concludes that his 
COPD was incurred as a result of service.  

However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinion of a physician in favor of the 
veteran is entitled to full weight no longer applies, and the 
Board must determine the issue -- in this instance, service 
connection for COPD -- by weighing and balancing all the 
other evidence of record.  See Evans v. West, 12 Vet.App. 22, 
30 (1998).  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court of 
Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among more than one medical opinion in a 
case, and to state our reasons or bases for favoring one 
opinion over another.  See Winsett v. West, 11 Vet.App. 420, 
424-25 (1998).  The Court has also indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  Therefore, we must discuss the 
medical evidence in the record which leads us to our decision 
in this case.

Turning to a merits analysis, the Board notes that the 
veteran's service medical records do not reflect treatment 
for COPD.  The first post-service diagnosis of the disorder 
was in 1984, some 30 years after his final separation from 
active service.  With respect to Dr. Waguespack's opinion, 
the Board observes that, while noting the damage to the 
various chemical and biological mechanisms involved in 
respiration, including damage to the veteran's alveoli, Dr. 
Waguespack did not discuss the veteran's COPD and its 
relationship, if any, to the extreme subfreezing temperatures 
the veteran was exposed to in Korea.  In addition, Dr. 
Waguespack did not address the relationship, if any, between 
the veteran's 30-year smoking habit and his 21-year work 
history in textile mills, and the onset of his COPD.  

Furthermore, we note that there is no other medical evidence 
of record supporting Dr. Waguespack's opinion.  In this 
respect, the VA examiner in 1998 found the veteran's COPD 
directly attributable to his chronic smoking and not related 
to his cold weather injuries.  The examiner noted that she 
had reviewed Dr. Waguespack's statement and the veteran's 
claims file, which included the June 1998 VA cold weather 
protocol examination.  

Therefore, when the Board considers the evidence of record, 
including the lack of discussion by Dr. Waguespack with 
respect to the veteran's history of tobacco abuse and 
employment in textile mills, the findings on VA examination, 
and the lack of any other evidence supportive of Dr. 
Waguespack's opinion, we find, on balance, that there is no 
convincing evidence of record that the veteran's COPD is 
directly attributable to his exposure to extreme sub-freezing 
temperatures during his service in Korea.  See Owens v. 
Brown, 7 Vet.App. 429, 433 (1995) ("[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases."). 

Furthermore, the Board is aware that the veteran has referred 
to a videotape from a Dr. Mills, in which the physician 
reportedly opines that the cold weather in Korea could have 
caused in soldiers lung problems and damage to other organs.  
In this regard, we note that the use of the word "could" 
makes any such medical opinion speculative without greater 
supportive evidence.  See, e.g., Bloom, supra, where it was 
held that: "By using the term 'could,' without supporting 
clinical data or other rationale, [a physician's] opinion 
simply is too speculative in order to provide the degree of 
certainty required for medical nexus evidence."  Also, in 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992) the Court 
held that a doctor's nexus statement couched in terms of 
"may or may not" was inadequate evidence.  


Moreover, because the VA videotape which has been proffered 
in this appeal is general in nature, and does not refer to 
the veteran himself, it is analogous to medical treatise 
evidence.  Substantial judicial authority has addressed the 
relevance of medical treatise evidence in this regard.  
Essentially, although such evidence might be useful when 
combined with an opinion of a medical professional, or might 
discuss generic relationships with a degree of certainty 
sufficient to establish a medical nexus under the facts of a 
specific case, the general rule is that "an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' to well ground a claim."  Mattern 
v. West, 12 Vet.App. 222, 229 (1999) (citing cases).  In this 
case, we have held the claim to be well grounded, but we do 
find the generic videotape to be insufficiently specific as 
to the veteran to be given substantial weight as evidence.

The Board is also aware that the veteran has requested, on 
numerous occasions, that he be afforded a VA cold weather 
protocol examination.  As noted above, such an examination 
was conducted in June 1998.  During the examination, tests 
were conducted, findings were made, and conclusions reached.  
The examination report does not reflect the veteran's reports 
or complaints of any respiratory disorder associated with his 
exposure to extreme subfreezing temperatures in Korea.  His 
complaints during the examination were related to his ankles, 
knees, and hands.  Therefore, the Board finds in this 
instance, given the finding of well-groundedness with respect 
to the veteran's claim, that the duty to assist the veteran 
by affording him an appropriate VA examination has been met.  

The Board wishes to express its gratitude for the veteran's 
honorable military service to his country under arduous 
conditions, our sympathy for his illness, and also our 
appreciation of his obvious sincerity in pursuing this claim.  
The Secretary and the Board, however, must decide cases based 
upon the facts and the law before us, and not upon 
sympathetic speculation.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for COPD, regardless of the fact that the current 
evidence does not warrant a grant of service connection for 
that disability.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

